Judgment, Supreme Court, Bronx County (Stephen Lloyd Barrett, J.), rendered January 26, 1990, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 4 Vs to 13 years, unanimously affirmed.
Contrary to defendant’s contention, the evidence, viewed in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), proved defendant’s guilt of robbery in the first degree beyond a reasonable doubt. The complainant’s testimony that defendant placed his hand in his pocket, made a pulling motion, and stated that the complainant would not get hurt if he handed over his chains established that defendant consciously displayed something that could reasonably be perceived as a firearm (People v Lopez, 73 NY2d 214). Concur — Sullivan, J. P., Milonas, Rosenberger, Ross and Asch, JJ.